 

Exhibit 10.1

 

NINTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT

 

THIS NINTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT (this
“Agreement”) is made and entered into as of April 2, 2015 (the “Effective
Date”), by and among TRANSCOASTAL PARTNERS, LLC, a Texas limited liability
company, TRANSCOASTAL CORPORATION, a Texas corporation, and TRANSCOASTAL
CORPORATION, a Delaware corporation (collectively, the “Borrower”), the
Guarantors party hereto, the Lenders party hereto, Dalton Lott (the “Junior
Lender”), the shareholders party hereto (the “Shareholders”), and MELODY
BUSINESS FINANCE, LLC (“Melody”), as administrative agent (in such capacity, the
“Agent”).

 

PRELIMINARY STATEMENT

 

WHEREAS, Borrower, the lenders from time to time party thereto (the “Lenders”),
and Agent (as successor, by purchase and assignment, to Green Bank), are parties
to that certain Loan Agreement, dated as of May 19, 2011 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”);

 

WHEREAS, Borrower, the Guarantors party hereto, the Lenders party hereto, the
Junior Lender, the Shareholders and Melody entered into that certain Eighth
Amendment to Loan Agreement and Forbearance Agreement dated as of February 20,
2015 (the “Eighth Amendment”);

 

WHEREAS, Borrower has acknowledged that certain Events of Default have occurred
and are continuing under the Loan Agreement;

 

WHEREAS, due to the existence and continuation of the Designated Events of
Default (as defined below), Agent and Lenders are entitled to exercise rights
and remedies available to them related to such Designated Events of Default,
including, without limitation, the right to declare the loan described in the
Loan Agreement due and payable, to collect such indebtedness, to make demand
upon Borrower and the other Loan Parties and to exercise the legal rights and
remedies available to them pursuant to the terms of the Loan Agreement and the
other Loan Documents;

 

WHEREAS, Borrower has asked Agent and Lenders to temporarily forbear from
exercising their rights and remedies under the Loan Agreement and the other Loan
Documents with respect to the Designated Events of Default and to make certain
amendments to the Loan Agreement;

 

WHEREAS, upon the terms and conditions contained herein, Agent and Lenders
(acting by and through the Agent) are prepared to temporarily forbear from the
exercise of the additional rights and remedies otherwise available to them at
law, in equity or by agreement as a result of the Designated Events of Default,
without waiving any of such rights and to make certain amendments to the Loan
Agreement;

 

 
- 1 -

--------------------------------------------------------------------------------

 

 

WHEREAS, the forbearance by Agent and Lenders from the current exercise of their
rights and remedies as provided for in this Agreement, and the amendments set
forth herein, shall result in direct and tangible benefits to Borrower;

 

WHEREAS, Agent and Lenders are willing to grant such forbearance and authorize
Agent;

 

WHEREAS, the parties hereto desire to evidence (i) such amendments to the Loan
Agreement and Eight Amendment and (ii) their understanding with respect to
performance by Borrower during the Forbearance Period (as hereinafter defined)
of certain covenants and other undertakings and agreements made by Borrower.

 

NOW, THEREFORE, in consideration of the foregoing premises and the agreements
and undertakings contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

AGREEMENT

 

Definitions. Unless otherwise specifically defined herein, each term used herein
which is defined in the Loan Agreement shall have the meaning assigned to such
term in the Loan Agreement.

 

“Broker Payment” means that certain $300,000 payment made by Melody on March 6,
2015 to Casimir Capital LP on behalf of Borrower.

 

“Green Bank Legal Fees Payment” means that certain $30,000 payment made by
Melody on February 19, 2015 to Green Bank, N.A. on behalf of Borrower.

 

Adjustment of Borrowing Base. Effective as of the date hereof, the Borrowing
Base is hereby increased to $16,729,200.78. The foregoing increase of the
Borrowing Base shall be deemed to have been reaffirmed on May 1, 2015. The
Borrowing Base as increased shall remain in effect until the next Determination
Date, unless otherwise adjusted pursuant to the provisions of Section 3.4 of the
Loan Agreement.

 

Amendment to Eighth Amendment. Section 4(a) of the Eighth Amendment is hereby
amended by replacing the words “April 6, 2015” appearing therein with “June 1,
2015”.

 

Broker and Legal Fees Payment Conversion. Effective as of the date hereof, each
of the Broker Payment and the Green Bank Legal Fees Payment shall be deemed to
be a Loan under the Loan Agreement.

 

Acknowledgments by Borrower. Borrower acknowledges and agrees as follows:

 

Accuracy of Preliminary Statement. The recitals made in the Preliminary
Statement hereof are accurate and are a part of this Agreement.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

Existing Events of Default. The following Events of Default (collectively the
“Existing Events of Default”) have occurred and are continuing under the Loan
Agreement:

 

Borrower incurred indebtedness under that certain loan agreement dated June 30,
2014, between Borrower and Dalton Lott, an individual, as further evidenced by
that certain promissory note dated as of even date therewith in the original
principal amount of $1,500,000 made by Borrower and payable to the order of
Dalton Lott, in violation of Section 8.9 of the Loan Agreement, which
constitutes an Event of Default under Section 10.3 of the Loan Agreement.

 

Borrower failed to maintain a debt service coverage ratio of at least 1.25 to
1.00 as of the end of the fiscal quarter ended September 30, 2014, as required
by Section 8.3(b) of the Loan Agreement, which constitutes an Event of Default
under Section 10.3 of the Loan Agreement;

 

Borrower failed to make principal payments on November 1, 2014, December 1,
2014, January 1, 2015 and February 1, 2015, as required by Section 3.6 of the
Loan Agreement, which constitutes an Event of Default under Section 10.1 of the
Loan Agreement; and

 

Borrower failed to cause all payments of production proceeds from the Mortgaged
Properties to be deposited into the Cash Collateral Account, as required by
Section 4.7 of the Loan Agreement, which constitutes an Event of Default under
Section 10.1 of the Loan Agreement.

 

None of the Guarantors have accounts at Green Bank

 

Anticipated Events of Default. Borrower anticipates that the following Events of
Default have either occurred or will occur during the Forbearance Period
(collectively the “Anticipated Events of Default,” and together with the
Existing Events of Default, the “Designated Events of Default”):

 

Borrower will fail to make any interest payments on the Loans as required by
Section 2.4 of the Loan Agreement, which will constitute Events of Default under
Section 10.1 of the Loan Agreement;

 

Borrower will fail to make principal payments, as required by Section 3.6 of the
Loan Agreement, which will constitute Events of Default under section 10.1 of
the Loan Agreement;

 

Borrower will fail to maintain a debt service coverage of at least 1.25 to 1.00,
as required by Section 8.3(b) of the Loan Agreement, which will constitute an
Event of Default under Section 10.3 of the Loan Agreement; and

 

Borrower will fail to make principal prepayments triggered by the next
Determination Date, as required by Section 3.5 of the Loan Agreement, which will
constitute an Event of Default under Section 10.1 of the Loan Agreement.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

Acknowledgment of Default. Prior to the date hereof: (i) the Existing Events of
Default exist under the Loan Agreement (and Borrower waives all notice
requirements related to such Existing Events of Defaults, as well as any grace
periods applicable to the cure of such Existing Events of Default); (ii) the
Existing Events of Default are continuing; and (iii) as of the date hereof, no
waiver by Agent or Lenders with respect to the Existing Events of Default or
their respective rights and remedies with respect thereto is in effect;

 

Acknowledgment of Right to Accelerate. That (i) on and as of the Effective Date,
Agent and Lenders have the right upon termination of the Forbearance Period (as
hereinafter defined) to accelerate and declare the Obligations to be immediately
due and payable and to make demand upon Borrower and/or any or all of the
Guarantors for the payment in full of all such Obligations; (ii) such
acceleration and demand for payment, if made, would be in all respects adequate
and proper; and (iii) Borrower waives any and all further notice, presentment,
notice of dishonor or demand with respect to the Obligations;

 

Acknowledgment of Indebtedness. That (i) as of the date hereof, Borrower is
indebted to Agent and Lenders in the principal amount of $16,729,200.78 under
the Loan Agreement; (ii) all such amounts remain outstanding and unpaid without
setoff, counterclaim or defenses; and (iii) all such amounts are subject to
increase, decrease or other adjustment as a result of any and all interest, fees
and other charges including, without limitation, attorneys’ fees and costs of
collection to the extent that such amounts are payable to Agent and/or Lenders
under the Loan Documents (such amounts, “Fees and Expenses”);

 

Acknowledgement of Binding Effect of Documents. That (i) each of the Loan
Documents to which it is a party has been duly executed and delivered to Agent,
and each is in full force and effect as of the date hereof; (ii) its agreements
and obligations contained in the Loan Documents and in this Agreement constitute
its legal, valid and binding obligations, enforceable against it in accordance
with their respective terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and it has no valid defense to the
enforcement of such obligations; and (iii) Agent and Lenders are and shall be
entitled to the rights, remedies and benefits provided for them in the Loan
Documents and applicable law;

 

Acknowledgement of Liens. That Agent on behalf of Lenders has and shall continue
to have valid, enforceable, first-priority and perfected Liens (subject to
certain Permitted Liens) in the Collateral heretofore granted by the Loan
Parties to the Agent (for the benefit of the Secured Parties) pursuant to the
Loan Documents;

 

Acknowledgment that Liabilities Continue in Full Force and Effect. That the
Obligations of Borrower and Guarantors to Agent and Lenders, except as expressly
modified herein, remain in full force and effect, and shall not be released,
impaired, diminished or in any other way modified or amended as a result of the
execution and delivery of this Agreement or by the agreements and undertakings
of the parties contained herein; and

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

Generally as to this Agreement. That (i) it has the legal power and authority to
execute and deliver this Agreement; (ii) the officer executing this Agreement on
its behalf has been duly authorized to execute and deliver the same and bind it
with respect to the provisions hereof; (iii) its execution and delivery hereof
and its performance and observance of the provisions hereof do not (a) violate
or conflict with (I) any of its organizational documents or (II) any law
applicable thereto or (b) result in a breach of any provision of or constitute a
default under any other agreement, instrument or document binding upon or
enforceable against it, in the case of clauses (a)(I) and (b), in any material
respect; (iv) except with respect to the Designated Events of Default, no
Default or Event of Default exists under the Loan Agreement, nor will any occur
as a result of the execution and delivery of this Agreement or by the
performance or observance of any provision hereof; (v) it is not aware of any
claim or offset against, or defense or counterclaim to, any of its obligations
or liabilities under the Loan Agreement or any other Loan Document; and (vi)
this Agreement and each document executed in connection herewith constitute its
valid and binding obligations in every respect, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

Forbearance by Agent and Lenders.

 

Forbearance Period. At the request of Borrower, Agent and Lenders agree to
forbear from the exercise of their rights and remedies, whether at law, in
equity, by agreement or otherwise, available to Agent and/or Lenders as a result
of the Designated Events of Default, as of the Effective Date until the earliest
to occur of the following: (i) the occurrence of any Event of Default under any
of the Loan Documents (other than the Designated Events of Default); and (ii)
June 1, 2015 (the period beginning on the Effective Date and terminating on the
earliest of such dates (in each case subject to extension by the Agent in its
sole discretion) being hereinafter referred to as the “Forbearance Period”).

 

Termination of Forbearance Period. Upon the termination of the Forbearance
Period pursuant to any of clauses (i) through (ii) of paragraph (a) above, all
forbearances, deferrals and indulgences granted by Agent and Lenders in
paragraph (a) above shall immediately terminate and Agent and Lenders shall
thereupon have, and shall be entitled to exercise, any and all rights and
remedies which Agent and Lenders may have upon the occurrence of an Event of
Default, including, without limitation, the Designated Events of Default, and
the Obligations shall become immediately due and payable.

 

Forbearance Period Interest. Borrower acknowledges and agrees that Agent and
Lenders hereby are accruing interest at the default rate described in Section
1.1 of the Loan Agreement to the extent of interest accrued during the period
from the occurrence of the earliest to occur of the Designated Events of Default
(including, without limitation, during the period from the Effective Date
through and including the expiration or termination of the Forbearance Period)
against the Loans and all other Obligations.

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

Acknowledgements regarding Forbearance. Other than the Term Sheet, Borrower
acknowledges that neither Agent nor Lenders have made any assurances concerning
(i) any possibility of an extension of the Forbearance Period; (ii) the manner
in which or whether the Designated Events of Default may be resolved; or (iii)
any additional forbearance, waiver, restructuring or other accommodations.
Borrower agrees that the running of all statutes of limitation and the doctrine
of laches applicable to all claims or causes of action that Agent or Lenders may
be entitled to take or bring in order to enforce their rights and remedies
against Borrower are, to the fullest extent permitted by law, tolled and
suspended during the Forbearance Period.

  

Acknowledgement regarding Agent’s Inspection Rights. Borrower acknowledges and
confirms its obligations and the rights of the Agent under Section 7.9 of the
Loan Agreement.

 

General Cooperation from Borrower’s Boards and Advisors. Subject to privilege
and other confidentiality requirements, Borrower shall, and shall cause its
officers, directors, employees and advisors to, cooperate fully with Agent
(acting at the direction of the Lenders) and its designees in furnishing
information available to Borrower as and when requested by Agent or its
designees regarding the Collateral (as defined in the Security Agreement) or
Borrower’s financial affairs, finances, financial condition, business and
operations. At the reasonable request of Agent, subject to privilege and other
confidentiality requirements, the chief executive officer and the chief
financial officer of Borrower and such other officers, directors, employees and
advisors of Borrower requested by Agent or its designees, shall make themselves
available to discuss any matters regarding the Collateral or Borrower’s
financial affairs, financial condition, business and operations, all upon
reasonable notice during normal business hours, and shall direct and authorize
all such persons and entities to fully disclose to Agent and its designees all
information requested by Agent or its designees regarding the foregoing.

 

Direction and Indemnification. Each of the Lenders hereto:

 

confirms that it is a beneficial holder of Loans in the amount set forth on its
signature page to this Agreement;

 

exercises its rights pursuant to Section 14.4 of the Loan Agreement and directs
the Agent to execute and deliver this Agreement and take the actions
contemplated herein; and

  

 
- 6 -

--------------------------------------------------------------------------------

 

 

agrees with the other Lenders signatory hereto (and such Lenders successors and
assigns), to indemnify and hold harmless, in an amount equal to its pro rata
share (based on its respective principal amounts of its outstanding Loans as a
proportion of the total outstanding Loans of the Lenders party hereto), the
Agent and each other Agent-related Person, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time be
imposed on, incurred by or asserting against such Agent or Agent-related Person
in any way relating to or arising out of, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing (the foregoing to
be in addition to any rights of compensation or indemnification granted to the
Agent pursuant to the Loan Documents); provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s or Agent-related Person’s gross
negligence or willful misconduct; provided, further, that no action taken or
refrained from in accordance with the directions or consent of the Lenders shall
be deemed to constitute gross negligence or willful misconduct for purposes of
this Section.

 

Conditions Precedent. Prior to or simultaneous with closing, and as a condition
to closing, of this Agreement:

 

Agent shall have received this Agreement duly executed by Borrower, Guarantors,
Agent and the Lenders;

 

No Potential Event of Default or Event of Default shall exist except the
Designated Events of Default;

 

The Borrower shall form a wholly-owned Subsidiary and shall cause all of its oil
and gas assets to be contributed to such Subsidiary pursuant to assignment and
conveyance instruments acceptable to, and approved in writing by, Agent. The
Borrower shall pledge the equity of such Subsidiary to the Agent as Collateral
for the Obligations. In addition, such Subsidiary shall guarantee the
Obligations and pledge substantially all its assets as Collateral in accordance
with the Security Documents; and

 

Borrower shall have paid all professional fees and expenses of Agent and its
counsel (Willkie Farr & Gallagher LLP), and Borrower’s counsel (Carrington,
Coleman, Sloman & Blumenthal, L.L.P.) that have been invoiced prior to the
Restructuring Date.

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

Representations and Warranties. Borrower hereby represents and warrants that, as
of the date hereof: (a) except with respect to the representations and
warranties in the Loan Agreement that may be untrue or incorrect as a result of
the occurrence or existence of one or more of the Designated Events of Default,
the representations and warranties contained in the Loan Agreement are true and
correct in all material respects as of such date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date); (b) other than the Designated Events of
Default, no Default or Event of Default has occurred and is continuing, (c) the
execution delivery and performance of this Amendment are within the corporate
power and authority of such Loan Party and have been duly authorized by all
necessary corporate action and proceedings; (d) this Agreement and the other
Loan Documents each constitute the legal, valid and binding obligation of each
Loan Party party thereto, enforceable against each such Loan Party in accordance
with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), and (iii) implied covenants of good faith and fair dealing;
(e) there are no consents, authorizations or approvals by any Governmental
Authority or third party required in connection with the execution, delivery,
and performance by each Loan Party of this Agreement or the other Loan
Documents, or the enforceability of this Agreement or the other Loan Documents;
and (f) Borrower has not incurred any liability, contingent or otherwise, for
broker’s or finders’ fees relating to the transactions contemplated by this
Agreement for which Agent, any Lender or any of their respective Affiliates
shall have any responsibility.

 

Reaffirmation. Borrower and each Guarantor (a) represents and warrants that it
has no defenses to the enforcement of any Loan Document to which it is a party,
(b) reaffirms the terms of and its obligations (and the security interests
granted by it) under each Loan Document to which it is a party, and agrees that
each such Loan Document will continue in full force and effect to secure the
Obligations as the same may be amended, supplemented or otherwise modified
heretofore, hereby and from time to time hereafter, and such other amounts in
accordance with the terms of such Loan Document, and (c) acknowledges,
represents, warrants and agrees that the liens and security interests granted by
it pursuant to the Security Documents are valid and subsisting and create a
security interest to secure the Obligations.

 

Consent of Guarantors. Each Guarantor hereby consents, acknowledges and agrees
to the terms of this Agreement and hereby confirms, reaffirms and ratifies in
all respects the Guaranty Agreement to which it is a party (including without
limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Agreement), as
amended or restated, and the enforceability of such Guaranty Agreement against
such Guarantor in accordance with its terms.

 

Reservation of Rights. Borrower acknowledges and agrees that Agent and Lenders
(a) have not acquiesced to any noncompliance by Borrower with the exact terms of
the Loan Agreement relating to any Event of Default (other than the temporary
forbearance regarding the Designated Events of Default), (b) except as otherwise
provided for in this Agreement, intend to strictly enforce the terms of the Loan
Agreement and the other Loan Documents, in the exercise of their sole and
absolute discretion, and (c) hereby reserve all rights, powers and remedies
under the Loan Agreement and the other Loan Documents with respect to the
Designated Events of Default (upon termination of the Forbearance Period) and
any other noncompliance with the terms of the Loan Agreement or any of the other
Loan Documents.

 

 
- 8 -

--------------------------------------------------------------------------------

 

 

Receipt and Application of Payments. Borrower acknowledges and agrees that Agent
and Lenders shall be entitled during the Forbearance Period to accept such
payments and proceeds as are remitted to it pursuant to any provision of the
Loan Documents or this Agreement, that Agent and Lenders shall be entitled to
apply any and all such proceeds and payments against the liabilities and
Obligations owed by Borrower to Lenders in such order of application as set
forth in the Loan Documents, and that the acceptance by Agent or Lenders of any
such proceeds and payments as are remitted to it pursuant to the Loan Documents
or this Agreement or otherwise shall in no way affect or impair the status of
the indebtedness owed to Lenders by Borrower or be deemed to be a waiver of any
Events of Default or any acquiescence therein.

 

RELEASE. BORROWER, THE OTHER LOAN PARTIES, AND THEIR AFFILIATES ON BEHALF OF
THEMSELVES AND THEIR RELATED PARTIES, HEREBY ACKNOWLEDGES AND AGREES THAT IT
DOES NOT HAVE ANY DEFENSES, COUNTERCLAIMS, OFFSETS, CROSS-COMPLAINTS, CLAIMS OR
DEMANDS OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF THE LIABILITY OF BORROWER TO REPAY LENDERS AS
PROVIDED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR TO SEEK AFFIRMATIVE
RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY LENDER PARTY HERETO.
BORROWER, THE OTHER LOAN PARTIES, AND THEIR AFFILIATES ON BEHALF OF THEMSELVES
AND THEIR RELATED PARTIES HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES AGENT, LENDERS PARTY HERETO AND AGENT'S AND EACH LENDER PARTY
HERETO'S PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, OR
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AGREEMENT IS FULLY EXECUTED, WHICH ANY OF BORROWER, THE OTHER LOAN PARTIES, AND
THEIR AFFILIATES OR THEIR RELATED PARTIES MAY NOW OR HEREAFTER HAVE AGAINST
AGENT OR ANY LENDER PARTY HERETO IN THEIR CAPACITIES AS SUCH, AND AGENT'S OR ANY
LENDER PARTY HERETO'S PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
IF ANY, IN THEIR CAPACITIES AS SUCH, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE,
INCLUDING, WITHOUT LIMITATION, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THIS AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION AND EXECUTION OF THIS
AGREEMENT.

 

Miscellaneous.

 

Entire Agreement. This Agreement reflects the entire understanding of the
parties with respect to the subject matter herein contained and supersedes any
prior agreements, whether written or oral, in regard thereto.

 

Full Force and Effect. Except as expressly modified herein during the
Forbearance Period, all terms of the Loan Agreement and the Loan Documents shall
be and shall remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of Borrower.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

No Waiver. This Agreement is not intended to operate as, and shall not be
construed as, a waiver of any Event of Default, whether known to Agent or
Lenders or unknown, as to which all rights of Agent and Lenders shall remain
reserved.

 

Loan Document. This is a Loan Document for the purposes and provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Loan Agreement.

 

Governing Law. This Agreement shall be governed by, and shall be construed in
accordance with, the laws of the State of New York and all applicable laws of
the United States of America.

 

WAIVER OF RIGHT TO JURY TRIAL. BORROWER WAIVES TRIAL BY JURY AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY A JUDGE
OF A COURT OF COMPETENT JURISDICTION.

 

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be an original and all of which, taken together, shall constitute
but one and the same agreement among the parties. Any party hereto may execute
and deliver a counterpart of this Agreement by delivering by facsimile or other
electronic transmission a signature page of this Agreement signed by such party,
and any such facsimile or other electronic signature shall be treated in all
respects as having the same effect as an original signature.

 

No Novation. This Agreement is given as an amendment and modification of, and
not as payment of, the indebtedness of Borrower and each Guarantor under the
Notes, the Loan Agreement and the other Loan Documents and is not intended to
constitute a novation of the Notes, the Loan Agreement or any of the other Loan
Documents. All of the indebtedness liabilities and obligations owing by Borrower
and each Guarantor under the Notes, the Loan Agreement and the other Loan
Documents shall continue.

 

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of Borrower, each Guarantor, Agent, and each Lender and their respective
successors, assigns and legal representatives; provided, however, neither
Borrower nor any Guarantor, without the prior consent of the Agent, may assign
any of its rights, powers, duties or obligations hereunder.

 

Expenses. Without limiting the provision of Section 12.1 of the Loan Agreement,
Borrower and Guarantors agree to pay all out of pocket expenses (including
without limitation reasonable fees and expenses of any counsel, financial
advisor, industry advisor and agent for Agent or any Lender) incurred before or
after the date hereof by Agent, any Lender and their respective Affiliates in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the Loan Documents.

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

Captions. The captions to the Sections and paragraphs of this Agreement are for
the convenience of the parties only, and are not a part of this Agreement.

 

Time of the Essence. Time is of the essence under this Agreement.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

 

 

BORROWER

 

TRANSCOASTAL CORPORATION, as Borrower

 

 

 

By: /s/ Stuart G. Hagler
Name: Stuart G. Hagler
Its: CEO

 

 

 

[Signature Page to Ninth Amendment to Loan Agreement and Forbearance Agreement]

--------------------------------------------------------------------------------

 

 

 

SHAREHOLDERS

 

 

 

By: /s/ Stuart G. Hagler
Name: Stuart G. Hagler


 

 

 

By: /s/ David May
Name: David J. May


 

 

 

By: /s/ W.A. Westmoreland
Name: W.A. Westmoreland

 

 

 
[Signature Page to Ninth Amendment to Loan Agreement and Forbearance Agreement]

--------------------------------------------------------------------------------

 

 

 

AGENT

 

MELODY BUSINESS FINANCE, LLC, as Agent

 

 

 

By: /s/ Terri Lecomp
Name: Terri Lecamp
Its: Authorized signatory

 

 

 

LENDER

 

MELODY BUSINESS FINANCE, LLC, as Lender

 

 

 

By: /s/ Terri Lecomp
Name: Terri Lecomp
Its: Authorized signatory

 

 

 
[Signature Page to Ninth Amendment to Loan Agreement and Forbearance Agreement]

--------------------------------------------------------------------------------

 

 

 

JUNIOR LENDER

 

 

 

/s/ Dalton Lott
Name: Dalton Lott

 

 

 
[Signature Page to Ninth Amendment to Loan Agreement and Forbearance Agreement]

--------------------------------------------------------------------------------

 

 

 

Acknowledged and agreed:

 

TRANSCOASTAL PARTNERS, LLC, as Loan Party

 

By: /s/ Stuart G Hagler
Name: Stuart G. Hagler
Its: Manager

 

 

 
[Signature Page to Ninth Amendment to Loan Agreement and Forbearance Agreement]

--------------------------------------------------------------------------------

 

 

Ratification of Guaranties

 

Each of the undersigned, as guarantors of the obligations under one or more
Guaranty Agreements (each, as amended, restated and amended and restated,
“Guaranty Agreement”), hereby (a) consents and agrees to this Forbearance
Agreement, including without limitation, the terms and provisions of Sections
10, 11, 14, 15(h), 15(i) and 15(j) thereof, and (b) confirms and agrees that is
Guaranty Agreement, as amended or restated prior to or concurrently with the
execution of this Agreement, is and shall continue to be in full force and
effect and is ratified and confirmed in all respects, except that, on and after
the Effective Date, each reference in any Guaranty Agreement to the “Loan
Agreement,” “thereunder,” “thereof,” “therein” or any other expression of like
import referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement as modified by the Agreement.

 

 

 

 

 

By: /s/ Stuart G. Hagler
Name: Stuart G. Hagler


 

 

 

By: /s/ David May
Name: David J. May


 

 

By: /s/ W.A. Westmoreland
Name: W.A. Westmoreland


 

 

CORETERRA OPERATING, LLC

 

By: /s/ Stuart G. Hagler
Name: Stuart G. Hagler

Title: Manager

 

 
 

--------------------------------------------------------------------------------

 

 

Consent of Spouse

 

The undersigned, being the spouse of Stuart G. Hagler, in order to induce the
Administrative Agent and Lenders to forbear from the current exercise of their
rights and remedies provided for in the Agreement, based, in part, on the
foregoing Ratification of Guaranties, hereby consents to the foregoing
Ratification of Guaranties and agrees that all assets listed on any financial
statement of Stuart G. Hagler submitted to the Agent from time to time are
subject to his liability under the Guaranty Agreement (as defined therein).
Without limitation of the foregoing, by execution of this consent, the
undersigned acknowledges that it understands the contents of the Ratification of
Guaranties (and the Guaranty Agreement) and is aware that, by the provisions
thereof, all assets of Stuart G. Hagler, including any community interest, are
subject to the Stuart G. Hagler’s liability under the Guaranty Agreement.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
executed this Consent of Spouse on the date and year first above written.

 

 

 

 

By: /s/ Jennifer Hagler

  Name: Jennifer Hagler

 

 


--------------------------------------------------------------------------------

 

 

Consent of Spouse

 

The undersigned, being the spouse of David A. May, in order to induce the
Administrative Agent and Lenders to forbear from the current exercise of their
rights and remedies provided for in the Agreement, based, in part, on the
foregoing Ratification of Guaranties, hereby consents to the foregoing
Ratification of Guaranties and agrees that all assets listed on any financial
statement of David A. May submitted to the Agent from time to time are subject
to his liability under the Guaranty Agreement (as defined therein). Without
limitation of the foregoing, by execution of this consent, the undersigned
acknowledges that it understands the contents of the Ratification of Guaranties
(and the Guaranty Agreement) and is aware that, by the provisions thereof, all
assets of David A. May, including any community interest, are subject to the
David A. May’s liability under the Guaranty Agreement.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
executed this Consent of Spouse on the date and year first above written.

 

 

 



 

By: /s/ Roseanne May   Name: Roseanne May




 


--------------------------------------------------------------------------------

 

 

Consent of Spouse

 

The undersigned, being the spouse of W.A. Westmoreland, in order to induce the
Administrative Agent and Lenders to forbear from the current exercise of their
rights and remedies provided for in the Agreement, based, in part, on the
foregoing Ratification of Guaranties, hereby consents to the foregoing
Ratification of Guaranties and agrees that all assets listed on any financial
statement of W.A. Westmoreland submitted to the Agent from time to time are
subject to his liability under the Guaranty Agreement (as defined therein).
Without limitation of the foregoing, by execution of this consent, the
undersigned acknowledges that it understands the contents of the Ratification of
Guaranties (and the Guaranty Agreement) and is aware that, by the provisions
thereof, all assets of W.A. Westmoreland, including any community interest, are
subject to the W.A. Westmoreland’s liability under the Guaranty Agreement.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
executed this Consent of Spouse on the date and year first above written.

 

 

 

 

By: /s/ Keri L. Westmoreland

  Name: Keri L. Westmoreland 

 